Citation Nr: 1624874	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-31 993 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case has since been transferred to the RO in Atlanta, Georgia.

The Veteran and his wife testified before a Decision Review Officer (DRO) at an October 2012 hearing and before the undersigned Veterans Law Judge (VLJ) at a January 2015 videoconference hearing.  Transcripts of these hearings are of record.

In March 2015, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence does not demonstrate that the Veteran's currently diagnosed bilateral knee osteoarthritis had its onset during active service, manifested within one year of separation of service, or is otherwise etiologically related to his active duty service.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a September 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination in July 2015.  

In January 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  During that hearing the Veteran's representative and the VLJ explained the issue and asked the Veteran questions to ascertain the nature of his bilateral knee disability.  The hearing was also focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In a February 2013 statement, the Veteran indicated that he had requested the deck logs from the USS Ranger from the National Archives and that he would submit those records once he received them.  No records were submitted to VA.  At his January 2015 Board hearing, the Veteran did not indicate that he had any other relevant evidence to submit.  Rather, when asked by the VLJ whether there were any outstanding treatment records, the Veteran, through his representative, responded that all of the records were in the claims file.  Although the VLJ did not specifically ask about other types of records, the VLJ did offer the Veteran an opportunity to provide any information that would be relevant to his appeal.  There was no suggestion at any time during the hearing that additional pertinent information was available and had not already been included in the claims file.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. 
Service Connection

The Veteran contends that while serving aboard the USS Ranger, he sustained injuries to his knees that led to his currently diagnosed bilateral knee osteoarthritis.  Specifically, the Veteran recounted that in late 1965 or early 1966, he was assisting with bringing down an F-4 aircraft off the elevator.  He was underneath and checking the aircraft over when a tire blew out and knocked him out rendering him unconscious.  According to a fellow serviceman's statement, the Veteran's bell bottom pants were split open to the top.  The serviceman and two others in the crew helped to take the Veteran to sick bay on a stretcher.  The serviceman recalled that the Veteran's knees were pretty bloody and that he returned all bandaged and sore.  The Veteran testified that he went back to work, was on limited duty and subsequently had several checkups on his knees.  No x-rays were taken.  See March 2010 Notice of Disagreement, April 2010 statement, October 2011 statement, and October 2012 DRO hearing transcript.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

After service, the Veteran reportedly continued to experience bilateral knee pain, however, he did not receive regular medical treatment for his knees for over 30 years, because he could not afford it.  Prior to that, the Veteran said he received sporadic treatment with cortisone shots.  Believing the pain was normal, the Veteran said he dealt with it.  He also used aspirin.  See October 2012 DRO hearing transcript and January 2015 Board hearing transcript.  Statements from the Veteran's wife and son reflect that the Veteran complained of bilateral knee pain over the years.  See June 2012 statements.  

Military personnel records reflect that the Veteran served aboard the USS Ranger from November 1965 to November 1966.  His DD Form 214 reflects that his military occupational specialty (MOS) was Aviation Boatswain's Mate.  

Service treatment records document no complaints, treatment, or diagnosis for knee problems.  Upon separation, the Veteran had normal lower extremities clinical evaluation results.  See November 1966 separation examination. 

The earliest post-service treatment record in the claims file is in February 2008.  The Veteran sought treatment for bilateral knee pain, left worse than right, which had existed for the past several years.  X-rays revealed some mild degenerative disease and patellofemoral degenerative joint disease (DJD) as well as mild diffuse medial and lateral compartment DJD.

VA treatment records in 2009 document that based on x-rays of the Veteran's bilateral knees, he was diagnosed with early osteoarthritis of both knees.  A July 2009 VA treatment record noted that the Veteran worked as an air conditioning mechanic at an amusement park and was frequently on his knees.  The Veteran reported morning pain and stiffness, pain with stairs, and occasional locking.  No recent trauma was noted.  

In a November 2012 statement from the Veteran's private orthopedic surgeon, Dr. D.J.C., the physician opined that the Veteran's bilateral knee disability was most likely caused by or the result of a severe accident in the military.  Noting that the Veteran had described his in-service tire incident, reported having continuous knee pain since that time, and had no family history of osteoarthritis, the physician concluded that it was likely that the severe trauma to his knees resulted in the development of his osteoarthritis.  Only post-service medical records were reviewed.  

In July 2015, the Veteran underwent a VA examination.  He reported the in-service incident where he injured his knees.  After a week, he returned to work.  Reportedly the Veteran's knees were never the same, but he did not seek treatment until 10 years earlier, where he received cortisone shots and pain medication.  In 2010, the Veteran had a left knee replacement.  Following an objective evaluation, including diagnostic testing, the examiner diagnosed the Veteran with bilateral knee joint osteoarthritis.  The examiner opined that the Veteran's bilateral knee joint ostearthritis was less likely than not incurred in or caused by his active duty service.  Upon a review of his in-service treatment records, the examiner found that the Veteran had sustained one injury to his knees during service, had recovered well enough to continue serving, and had normal knees upon separation.  Relying on a lack of complaints or problems while working for many years as a maintenance man and a 2008 clinical note where the Veteran reported having pain over the past several years, the examiner concluded that the Veteran's bilateral knee disability did not begin until 30 years after service.  In addition, the examiner explained that the Veteran had common DJD of the knees and his right knee x-rays were consistent with his age (70 years old).  

Based on a careful review of the clinical and subjective evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's claim for service connection for a bilateral knee disability.  

As an initial matter, the Board finds that the Veteran's account of his in-service incident and injuries to his knees is competent and credible.  Based on his MOS, it appears to be consistent with the circumstances of his service.  Furthermore, it was corroborated by the statement made by his fellow serviceman, who both was present and aided the Veteran following the incident.  Indeed, there is no evidence in the record to the dispute their accounts.  As such, the Board finds that the Veteran did sustain an in-service injury to his knees when a jet tire blew out.  

The evidence also shows that the Veteran has a current diagnosis for osteoarthritis of the bilateral knees.  The question remains whether the Veteran's current bilateral knee disability was caused by or the result of his in-service incident.  

The record includes conflicting medical opinions as to the etiology of the Veteran's current bilateral knee disability.  With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

In this case, the Board finds that the July 2015 VA opinion is the most probative evidence as it provides a rationale based on consideration of all of the evidence, including the Veteran's in-service treatment records, post-service employment history and medical records, and his account of the in-service incident.  Notably, the July 2015 VA examiner found that the Veteran's current bilateral knee diagnosis was consistent with his age.  

By contrast, the November 2012 private physician's opinion relied solely on the Veteran's report of the in-service incident and his post-service treatment records.  No review of the Veteran's service treatment records was documented.  The physician characterized the Veteran as having sustained severe trauma to his knees without any documented medical evidence to support his conclusion.  While the Veteran is competent to report the history of his in-service knee injuries, he is not competent to assess the severity of those injuries.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Thus, as the physician's opinion is based on conclusions unsupported by the competent evidence, it offers little probative value.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  Accordingly, the Board concludes that the Veteran is not entitled to service connection on a direct basis for a bilateral knee disability.  

Additionally, the Board finds that the Veteran is not entitled to service connection on a presumptive basis.  The Veteran has not presented any evidence, lay or medical, that he his arthritis manifested within one year of discharge.  The earliest documented evidence of arthritis of the Veteran's knees was in 2008, more than 40 years after his separation from service.  Indeed, as the medical evidence in 2008 shows that his arthritis was mild, it does not suggest that his arthritis manifested four decades earlier.  Furthermore, the record does not include any competent and credible evidence of continuity of symptomatology of bilateral knee symptoms since his active duty service.  Notably, the clinical evidence does not support a finding that the Veteran had continuous bilateral knee symptoms since service that could be related to his current arthritis diagnosis.  Rather, his current arthritis diagnosis was found to be consistent with his age.  Thus, presumptive service connection for a bilateral knee disability is also not warranted.  

Despite the Veteran's lay assertions that his bilateral knee osteoarthritis is related to his in-service knee injuries, the Veteran is not competent to provide such a medically complex etiological opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Arthritis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  See Woehlaert v. Nicholson, supra.  Therefore, to the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, supra.

In summary, the preponderance of the evidence weighs against finding in favor of service connection for a bilateral knee disability, therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a bilateral knee disability is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


